PER CURIAM.
By petition for writ of certiorari the claimant, Eva Louise Davis, seeks review of the Full Commission’s order reversing and remanding the deputy’s order awarding certain workmen’s compensation benefits to petitioner.
Petitioner filed a claim for workmen’s compensation benefits as a result of contracting dermatitis through the use of detergents during and in the course of her employment.
From the outset, all parties, including the deputy, treated this claim as a claim for benefits as a result of an “occupational disease.” Accordingly, the deputy found that petitioner suffered from an “occupational disease,” and awarded certain disability benefits to petitioner on this basis.
Respondents filed an application for review to the Full Commission assigning certain specific errors. However, respondents, in their application for review, brief, or oral argument before the Commission, did not challenge the deputy’s finding (which was the basis for the award) that petitioner’s injury was due to an “occupational disease.”
The Commission set aside the deputy’s order and remanded the cause with directions, in essence, that the claim be reconsidered and benefits awarded on the basis of a “scheduled injury” and not an “occupational disease.”
In view of the facts as briefly stated above, the Full Commission’s action was patently erroneous. The Commission, just as this Court itself, is not free to determine questions that are not properly raised on appeal. This is basic and further elaboration is unnecessary; this question was not raised in respondents’ application for review but was raised for the first time by the Commission on its own volition.
The petition for writ of certiorari is granted. The order of the Full Commission is vacated and set aside and the cause is remanded to the Full Commission, with directions to review the cause only on the questions properly presented by the respondents in their application for review.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.